Title: From George Washington to Charles Pinckney, 29 March 1791
From: Washington, George
To: Pinckney, Charles



Dear Sir,
George Town, Maryland, March 29th 1791.

I had the pleasure to receive your Excellency’s obliging letter of the 8th instant last evening.
I am thus far on my tour through the southern States—but, as I travel with only one sett of horses, and must make occasional halts, the progress of my journey is exposed to such uncertainty as admits not of fixing a day for my arrival at Charleston.
While I express the grateful sense which I entertain of your

Excellency’s polite offer to accommodate me at your house during my stay in Charleston, your goodness will permit me to deny myself that pleasure.
Having, with a view to avoid giving inconvenience to private families, early prescribed to myself the rule of declining all invitations to quarters on my journies, I have been repeatedly under a similar necessity with the present of refusing those offers of hospitality, which would otherwise have been both pleasing and acceptable.
I beg your Excellency to be persuaded of the sincere esteem and regard with which I am, dear Sir, Your affectionate and obedient Servant

G. Washington

